  
 
 

 

   

 

 

 

Case 1:19-Cr-00009-DLC Document1;§ SF(EH edfdj!l®¥l$? Page 1 of 5
;I§{}C U lENT
} ll C"I`I RUNICALLY FILED
UNITED sTATEs DISTRICT cOURT ?I`~" ’.)( §§ 7
soUTHERN DISTRICT OF NEW YORK X:;; § §;H f 7 ,
UNITED sTATES op AMERICA = INDICTMENT
- v. - : 19 Cr.
EMANUEL sULEYMANO\/, j w HYW M §§ §
. " f s, x 31
Defendant. :
-~ ._ __ ._ _ _ _ _ _ _ _ _ _ _ _ ._ X
coUNT oNE

(Conspiracy to Commit Mail Fraud)

The Grand Jury charges:

l. From at least in or about December 2015, up to
and including at least in or about December 2016, in the
Southern District of New York and elsewhere, EMANUEL SULEYMANOV,
the defendant, and others known and unknown, willfully and
knowingly, did combine, conspire, confederate, and agree
together and with each other to commit mail fraud, in violation
of Title 18, United States Code, Section 1341.

2. It was a part and object of the conspiracy that
EMANUEL SULEYMANOV, the defendant, and others known and unknown,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations and promises, for~the purpose of executing such

scheme and artifice and attempting‘so to do, would and did place

M m
§ w
l 5
, ;.. ':

"_, \`¢;) ,'\" ` »*!’,l-‘

c d ‘* I’

Case 1:19-Cr-00009-DLC Document 13 Filed 01/04/19 Page 2 of 5

in a post office and authorized depository for mail matter,
matters and things to be sent and delivered by the Postal
Service, and would and did deposit and cause to be deposited
matters and things to be sent and delivered by private and
commercial interstate carriers, and would and did take and
receive therefrom, such matters and things, and would and did
cause to be delivered by mail and such carriers according to the
directions thereon, and at the places at which they were
directed to be delivered by the person to whom they were
addressed, such matters and things, in violation of Title 18,
United States Code, Section 1341, to wit, SULEYMANOV induced
diamond merchants in Mumbai, India to ship diamonds by
interstate carrier to certain of his co-conspirators in New
York, New York by, among Other things, (a) purporting to agree
to payment terms he did not, and had no intention to, honor, (b)
misrepresenting the nature and extent of his relationship to the
entity known as Oligarch Diamonds, and (c) intentionally
concealing the involvement of his co-conspirators to convey the
false impression that Oligarch Diamonds was an independent,
business and unrelated to the businesses of any co-conspirators.

(Title 18, United States Code, Section 1349.)

'FORFE'ITURE ALLEGATION §
3. As the result of committfng the offense charged

._. -\ -\-, ~

in Count One of this Indictment, EMANUEE`SULEYMANOV, the

Case 1:19-Cr-00009-DLC Document 13 Filed 01/04/19 Page 3 of 5

defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a)(l)(C), and Title 28,
United States Code, Section 2461, all property, real and
personal, that constitutes or is derived from proceeds traceable
to the commission of said offense that the defendant personally
obtained.

Substitute Asset Provision

 

4. If any of the above-described forfeitable
property, as a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third party;

c. has been placed beyond the jurisdiction of
the court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be divided without difficulty; it is the intent of
the United States, pursuant to Title 21, United States Code,
Section 853(p), to seek forfeiture of any other property of the
defendant up to the value of the forfeitable property described
above. _ ; ;r »i ` fn

-.(Title§IB,.Unitedetates Code, Sections 981;

Case 1:19-Cr-00009-DLC Document 13 Filed 01/04/19 Page 4 of 5

Title 21, United States Code, Section 853;
Title 28, United States Code, Section 2461.)

%~W c.-)~W~,( ama

FOREPERSON GEOFFR¢:Y s@ BERMAN
/Q1/ /lq` United States Attorney

\\ L\\\°\

Case 1:19-Cr-00009-DLC Document 13 Filed 01/04/19 Page 5 of 5

FOrm NO. USA-33S-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

'V'.

EMANUEL SULEYMANOV,

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. § 1349.)

GEOFFREY S. BERMAN
United States Attorney

nw \/L<L)‘?

Foreperson

1121 :»A\Q¥MM‘
CXAS£L }X§S\va@€i lilj§vz@?&. (;d&{: (/§}qj`@v S{%\
mr M

 

 

/*/1@;

